Citation Nr: 1438196	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction, alleged to be related to VA medical care.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

On August 27, 2012, the Veteran testified at a hearing, via videoconferencing, before the undersigned.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  After that hearing was conducted, the Veteran submitted additional evidence to the Board, which submission was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ) signed by the Veteran's representative.  38 C.F.R. § 20.1304(c) (2013).

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  A review of the record reveals the presence of several psychiatric diagnoses, to include schizophrenic reaction, schizoaffective disorder, panic disorder, dysthymic disorder, posttraumatic stress disorder (PTSD), alleged to have occurred a result of a military sexual trauma (MST), and depressive disorder with psychotic features.  Accordingly, the Board has characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, as opposed to any specifically diagnosed psychiatric disorder, as shown on the title page of this decision.
FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder is attributable to active military service.

2.  The Veteran's erectile dysfunction has been caused by his acquired psychiatric disorder.

3.  Payment of additional compensation for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 would violate VA's anti-pyramiding regulation and is prohibited by law.  


CONCLUSIONS OF LAW

1.  The Veteran has an acquired psychiatric disorder that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran has erectile dysfunction that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.361, 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

The Veteran is seeking service connection for an acquired psychiatric disorder that he maintains was incurred in service.  As noted in the introduction, the Veteran has been variously diagnosed as having multiple acquired psychiatric disorders.  The Veteran's service treatment records (STRs) also reveal that he was hospitalized for psychiatric treatment in while in service.  Records related to treatment during that period of hospitalization are not available, but of record is a Medical Board finding that the Veteran was then suffering from "an inherent, pre-existing personality disorder[,] which render[ed] him unsuitable for any further service."  The Medical Board also concluded that the Veteran did not suffer from any disability that was the result of an incident in service or that was aggravated in service.  The Veteran was thus recommended for discharge from service on the basis of unsuitability due to an emotionally unstable personality.  Upon discharge from service, the Veteran filed a claim for VA disability compensation, seeking service connection for a nervous condition, which claim was denied in April 1972.  The basis of the RO's denial was that the Veteran suffered from a personality disorder, which was a constitutional or developmental abnormality and not a compensable disability under the law.  38 C.F.R. § 3.303(c) (2013) (providing that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted).

Since the Veteran was initially denied service connection in 1972, medical records have been associated with the claims folder that suggest that the Veteran was misdiagnosed as having a personality disorder in service.  In March 2002, G.B., M.D., a private physician who had been treating the Veteran since June 2001, filled out a pre-printed questionnaire wherein he indicated his belief that the Medical Board finding of a pre-existing condition was unsubstantiated and that the Veteran's current psychiatric condition was contributable to his symptoms suffered during military service.  In a May 2007 statement, Dr. G.B. related the Veteran's assertion that his psychiatric problems did not begin until after he was sexually assaulted by a fellow service member.  Dr. G.B. noted that he did not have access to the in-service hospitalization records, but pointed out that the Medical Board report indicated that the Veteran was initially treated with tranquilizers and that during his course of hospitalization, his initial depression lifted.  Dr. G.B. stated that this evidence weighed against a diagnosis of a personality disorder, as depression was not a symptom commonly encountered in a personality disorder and personality disorders were not treated with tranquilizers.  Dr. G.B. further indicated that if the Veteran was in fact then suffering for "longstanding emotional immaturity," as documented by the Medical Board, he would have previously experienced serious difficulties in functioning, which was not evident.  Dr. G.B. also noted that the Veteran had, for several decades, been exhibiting florid psychotic symptoms, and stated that "it is most unlikely that a personality disorder progresses to psychosis.  

Dr. G.B. thus opined that the Veteran was misdiagnosed in service and that the diagnosis of an emotionally unstable personality was inaccurate.  Regarding the various psychiatric diagnoses then currently of record, Dr. G.B. explained that psychiatry is more subjective than any other medical specialty and that it was not uncommon for several examiners to come to differing conclusions regarding diagnosis, especially given that many psychiatric disorders have similar symptomatology and require a similar treatment.  Ultimately, Dr. G.B. opined that it was more likely than not that the psychiatric disorder that began while the Veteran was in service was a psychoses rather than a personality disorder, noting that it was quite common for military psychiatrists in the 1960s and 1970s to view soldiers' psychiatric pathology as being caused by a personality disorder rather than a more serious Axis I psychiatric disorder.  

The Veteran's VA psychiatrist, S.T., M.D., has also provided an opinion that the Veteran's psychiatric condition is more likely than not related to the traumatic stresses that occurred while he was in service.  In a statement dated in August 2012, Dr. S.T. related the Veteran's pre-service history, noting that there was no evidence of personality disorder prior to service.  Dr. S.T. also found no evidence of a current personality disorder.  Dr. S.T. then linked the Veteran's current psychiatric disorder to service.  

Also of record is the report of an April 2009 VA psychological examination, which contains the VA examiner's diagnosis of a psychotic disorder, not otherwise specified, and opinion that the Veteran's psychotic disorder was less likely than not caused by or a result of his military experience.  The examiner noted the Veteran's allegation on an in-service MST, but stated that his reports of such had been inconsistent and records showed that he had been hospitalized during service after learning that his father had other children.

Overall, the Board finds that while the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Although the VA examiner opined against an association between the Veteran's current psychosis and service, it appears that that opinion is based on the lack of records substantiating the Veteran's allegations of an MST.  However, as noted above, records related to the Veteran's in-service hospitalization period are not available.  Thus, there is no way to determine whether the Veteran then related having sustained an MST.  Further, regardless of whether the MST in fact occurred, the record is clear that the Veteran first exhibited psychiatric symptoms in service.  While he was then diagnosed as having a personality disorder, evidence more recently associated with the record suggests that that diagnosis was incorrect.  The Board finds particularly probative the opinion of Dr. G.B. who cited to specific evidence to support his opinion that the Veteran did not have a personality disorder in service, but rather, was suffering from a psychosis.  Dr. G.B. also opined that the Veteran's current psychiatric condition is contributable to his symptoms suffered during military service.  

Given Dr. G.B.'s opinion, and after reviewing all the evidence on file, the Board finds no adequate basis to reject the medical evidence of record that is favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Based on this evidentiary posture, the Board resolves reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see Davidson, supra, 38 C.F.R. § 3.303(b).

Turning to the Veteran's claim of service connection for erectile dysfunction, the Veteran contends that his erectile dysfunction is psychogenic in origin and secondary to his acquired psychiatric disorder.  In April 2009, the Veteran was afforded a VA genitourinary examination.  The examiner reviewed the claims folder, noting that records support a diagnosis of erectile dysfunction.  The examiner then opined that it is at least as likely as not that the Veteran's erectile dysfunction is caused by or a result of the Veteran's psychiatric disorder.

There is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the favorable opinion regarding erectile dysfunction and the Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  As the Board is awarding service connection for an acquired psychiatric disorder, the Board concludes that the evidence also supports a grant of service connection for erectile dysfunction on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310.  

The Board notes that the Veteran has also alleged that his erectile dysfunction resulted from "VA over-prescribing opioid-based painkillers."  He thus asserted entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction resulting from VA medical treatment.  Regardless of whether there is any merit to the Veteran's claim in this regard, because, as a result of this decision, the Veteran is being awarded service connection for his erectile dysfunction on the basis that it is a secondarily service-connected disability, he cannot also receive additional compensation for this same disability under the provisions of 38 U.S.C.A. § 1151.  This would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Accordingly, the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction must be denied as a matter of law.












(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for erectile dysfunction secondary to an acquired psychiatric disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction resulting from VA medical treatment is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


